Citation Nr: 0031668	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  99-25 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1971 to 
September 1974 and subsequently in the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, 
Indiana (RO).


REMAND

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the President signed the 
"Veterans Claims Assistance Act of 2000," Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7, 5126) (the "Act"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The medical examination 
and etiology opinion requested below are in part to comply 
with this provision. 

In order to give the veteran every consideration with respect 
to the present appeal, and to ensure compliance with Veterans 
Claims Assistance Act of 2000, it is the Board's opinion that 
more medical evidence is needed to determine whether the 
veteran's right knee disorder was due, in whole or in part, 
to injuries sustained while in service.

At a May 1999 VA examination, the veteran asserted that his 
right knee disorder was a result of being struck by a bus 
while on active duty in 1972.  He also reported that he had 
surgery in 1980 to remove a piece of cartilage.  The 
impression was pain of the right knee status post open 
medical meniscectomy.   The examiner opined that the 
veteran's current pain in the right knee was linked to the 
1972 injury.  In a November 1999 statement, a private 
physician, S. A. R., M.D., indicated that he had not treated 
the veteran for some time but stated that the veteran related 
a history of having been hit by a bus while directing traffic 
in the military about 25 years earlier.  Dr. S. A. R. also 
stated that the veteran underwent an open medial meniscectomy 
in 1979.  He diagnosed cruciate deficient knee with absent 
medial meniscus and opined that the veteran's current knee 
problems were due to his original injury sustained 25 years 
ago and subsequent surgery for that injury.  It appears that 
both physicians based their opinions on their own examination 
and the history provided by the veteran.  Neither physician 
had the benefit of a review of all the pertinent medical 
records contained in the veteran's claim file, which includes 
the service medical records and a copy of an October 1979 
hospital report, indicating that approximately 5 years after 
service and two days prior to the veteran's admission for 
arthroscopy on his knee, he had sustained a right knee injury 
while during a seizure while walking down stairs.  In other 
words, the October 1979 hospital records show that the 
veteran underwent right knee surgery immediately after a 
right knee injury sustained 5 years after service.  As such, 
the Board believes that the veteran should be afforded a VA 
examination that would include a review of all medical 
records contained in the claims file.  If the medical 
evidence of record is insufficient, the Board is always free 
to supplement the record by seeking an advisory opinion or 
ordering a medical examination in or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).      

The Board also notes that a DA-Form 3349, Medical Condition-
Physical Profile Record, dated February 11, 1972, indicates 
that the veteran was placed on temporary profile while at 
Fort Eustis, Virginia, due to an injured left elbow and right 
knee.  However, there is no description of the injury or 
details regarding how the injury was incurred.  The only 
service medical examination report associated with the claims 
file is his June 1971 enlistment examination, which indicated 
normal clinical findings for the lower extremities.  There 
are no service medical records showing treatment for a right 
knee injury.  In an August 1974 statement, the veteran 
indicated that he had undergone a separation medical 
examination more than three working days prior to his 
separation and that the only change was a broken finger.  A 
June 1975 National Personnel Records Center (NPRC) response 
indicates that the veteran was assigned to an Army Reserve 
unit and that the request for records should be sent there.  
However, the response also indicates that the veteran's 
original service medical records and entrance examination 
report were received by the RO in June 1975.  There did not 
appear to be any follow up request.  Thus, a remand is in 
order to obtain all additional service and reserves medical 
records for any periods not already associated with the 
claims file.  That is, it is the Board's opinion that an 
additional effort should be made by the RO to assure that 
complete service medical records are obtained.  In this 
regard the Board would note that 

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO must contact the appropriate 
agencies for the purpose of determining 
all of the veteran's dates of active 
duty, active duty for training (ACDUTRA), 
and inactive duty for training 
(INACDUTRA), and to determine if any 
additional service medical records for 
the veteran are available.  All documents 
obtained should be associated with the 
claims file.

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertaining to any treatment for his right 
knee.  After obtaining any necessary 
authorization(s) from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
not otherwise associated with the claims 
file.

3.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
orthopedic examination to assess the 
nature and etiology of his right knee 
disorder.  The claims file and this order 
must be made available to, and be 
reviewed by, the examiner in connection 
with the examination. The examiner should 
particularly review, and comment on any 
active duty, ACDUTRA and INACDUTRA 
medical records pertaining to complaints 
of right knee pain.  All tests and 
studies deemed necessary should be 
accomplished, and all findings should be 
reported.  After reviewing the claims 
file and examining the veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that any current right knee disorder is 
related to the veteran's period of active 
duty, ACDUTRA or INACDUTRA.  The examiner 
should clearly outline the rationale for 
any opinion expressed.
 
4.  The RO also is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7, 5126).  

5.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the claim for service 
connection for a right knee disorder.  If 
the benefits sought are not granted, the 
veteran and his representative should 
then be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purpose of this remand is to assist the veteran and 
ensure an adequate medical record is available for appellate 
review.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The appellant and his representative have the right to 
submit additional evidence and argument on this matter.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


